09/12/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                          No. DA 22-0268

IN THE MATTER OF

D.J.L., M.R.L., and P.J.L.,

      Youths in Need of Care


                                ORDER


      Upon consideration of the Appellant’s Motion to Voluntarily Dismiss

Mother’s Appeal, and good cause appearing, the Appellant’s Motion is

GRANTED.

      IT IS HEREBY ORDERED that Mother’s Appeal is DISMISSED

with prejudice.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                              Order re Dismissal of Mother’s Appeal
                                                                 Chief Justice, Montana Supreme Court
                                                                           September
                                                                            PAGE 1     12 2022